[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Heben, Slip Opinion No. 2017-Ohio-6965.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-6965
          CLEVELAND METROPOLITAN BAR ASSOCIATION v. HEBEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Cleveland Metro. Bar Assn. v. Heben, Slip Opinion No.
                                   2017-Ohio-6965.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
       (No. 2016-1495—Submitted April 5, 2017—Decided July 27, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-061.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Edward Joseph Heben Jr., of Cleveland, Ohio, Attorney
Registration No. 0029052, was admitted to the practice of law in Ohio in 1975.
        {¶ 2} In November 2015, relator, Cleveland Metropolitan Bar Association,
charged him with professional misconduct in two client matters. The parties
entered into a few factual stipulations, but Heben denied that he violated any
                             SUPREME COURT OF OHIO




professional-conduct rules. After a hearing, a three-member panel of the Board of
Professional Conduct found that he violated Prof.Cond.R. 1.6(a) (prohibiting a
lawyer from revealing confidential client information without informed consent)
but dismissed all other charges against him. As a sanction, the panel recommended
that we suspend Heben for one year with six months stayed on the condition that
he commit no further misconduct. The board issued a report adopting the panel’s
findings and recommended sanction.
       {¶ 3} Heben objects to the board’s report, acknowledging—for the first
time—that he failed to comply with Prof.Cond.R. 1.6(a) but nonetheless arguing
that the board’s recommended sanction is too severe and that only a public
reprimand or fully stayed suspension is warranted. For the reasons explained
below, we agree with the board’s finding of misconduct but conclude that a fully
stayed suspension is appropriate. Accordingly, we sustain Heben’s objection to the
recommended sanction and suspend him for one year, fully stayed on the board-
recommended condition.
                                    Misconduct
       {¶ 4} In 2008, Heben briefly represented Jennifer Cecchini during the initial
stages of her divorce case. In September 2013, the divorce proceedings were still
pending, and Cecchini again requested Heben’s legal assistance.             Although
Cecchini and Heben offered the panel different versions of what they had agreed
would be the scope of his 2013 representation and how she would compensate him,
the parties stipulated that (1) Cecchini paid Heben a $3,000 retainer on or about
September 15, (2) he filed a notice of appearance in the divorce case on September
16, and (3) less than two weeks later, she terminated his legal services.
       {¶ 5} Heben subsequently moved to withdraw as Cecchini’s counsel, and
with his motion, he submitted an affidavit purporting to state his reasons for seeking
withdrawal.   In the affidavit, he recounted communications he had had with
Cecchini about the scope of his representation and his compensation, accused her




                                          2
                                January Term, 2017




of refusing to pay his agreed-upon fees “without cause,” and disclosed legal advice
that he had given her.      He also described Cecchini’s discharge of him as
“retaliatory” and alleged that it had “occurred because of [his] advice to her
concerning her objectionable and potentially illegal actions” relating to her ex-
husband, which he characterized as “a problem similar to the one [he] experienced
in [his] previous representation of her.”
       {¶ 6} Upon Cecchini’s motion, the judge in her divorce case struck Heben’s
affidavit from the record. In his testimony at the disciplinary hearing, the judge
indicated that the contents of the affidavit—specifically, the disclosure of attorney-
client communications—were inappropriate and not necessary for purposes of
seeking withdrawal.
       {¶ 7} As a result of the affidavit, relator charged Heben with violating
Prof.Cond.R. 1.6(a), which prohibits a lawyer from revealing information relating
to the representation of a client unless the client gives informed consent, the
disclosure is impliedly authorized in order to carry out the representation, or the
disclosure is permitted by Prof.Cond.R. 1.6(b) or required by Prof.Cond.R. 1.6(d).
In the board proceedings, Heben argued that Prof.Cond.R. 1.6(b) permitted the
disclosures in his affidavit.   The board, however, correctly rejected Heben’s
arguments.
       {¶ 8} For example, Heben cited Prof.Cond.R. 1.6(b)(5) as justification for
his affidavit.   Prof.Cond.R. 1.6(b)(5) permits an attorney to reveal client
information reasonably necessary “to establish a claim or defense on behalf of the
lawyer in a controversy between the lawyer and client.” Heben insisted that
because Cecchini refused to pay his fees, he had a legal dispute with her. He
testified that he drafted the affidavit at least in part to submit with a motion to
intervene to apply for attorney fees. But as the board noted, Heben never filed a
motion to intervene or a fee application. And even if Heben had established a fee
dispute with his former client, the information disclosed in his affidavit went well




                                            3
                             SUPREME COURT OF OHIO




beyond what would have been necessary to prove that he was entitled to a certain
amount of fees. Thus, we agree with the board that Prof.Cond.R. 1.6(b)(5) did not
justify the client disclosures in Heben’s affidavit.
       {¶ 9} Heben also relied on Prof.Cond.R. 1.6(b)(3), which permits a lawyer
to reveal confidential client information to “mitigate substantial injury to the
financial interests or property of another that has resulted from the client’s
commission of an illegal or fraudulent act, in furtherance of which the client has
used the lawyer’s services.” Heben argued that Prof.Cond.R. 1.6(b)(3) applied
because during his representation of Cecchini, he discovered information that led
him to believe that she had engaged in illegal or fraudulent acts causing financial
injury to her ex-husband.
       {¶ 10} The board correctly found, however, that Heben’s vague assertions
in his affidavit regarding Cecchini’s “objectionable and potentially illegal actions”
did nothing to mitigate financial injury to her ex-husband. And Heben failed to
establish that Cecchini had used his legal services to commit fraudulent acts. As
the board found, “[t]his is not a situation where a client sought and received legal
advice in order to facilitate fraudulent or illegal activity.” Therefore, Prof.Cond.R.
1.6(b)(3) did not apply.
       {¶ 11} Finally, even if Heben had reasonably believed that Prof.Cond.R.
1.6(b) permitted him to disclose Cecchini’s allegedly fraudulent conduct, the means
by which he chose to do so were improper. The comments to Prof.Cond.R. 1.6
clarify that when a lawyer believes that disclosure of client information is
necessary, the lawyer should first seek to persuade the client to take suitable action
to obviate the need for the attorney’s disclosure and that a disclosure adverse to the
client’s interest should be no greater than necessary to accomplish the purpose.
Prof.Cond.R. 1.6, Comment 16. And “[i]f the disclosure will be made in connection
with a judicial proceeding, the disclosure should be made in a manner that limits
access to the information to the tribunal or other persons having a need to know it




                                           4
                                January Term, 2017




and appropriate protective orders or other arrangements should be sought by the
lawyer to the fullest extent possible.”       Id.   Here, Heben failed to notify or
communicate with Cecchini about the allegations in his affidavit prior to filing it,
and he did not attempt to limit public access to the document.
       {¶ 12} For these reasons, we agree with the board that Heben’s disclosure
of attorney-client communications and other client information in his affidavit
violated Prof.Cond.R. 1.6(a).
                                     Sanction
       {¶ 13} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 14} As aggravating factors, the board found that Heben acted with a
selfish motive and refused to acknowledge the wrongful nature of his conduct. See
Gov.Bar R. V(13)(B)(2) and (7). Heben objects to the board’s finding that he acted
with a selfish motive because he claims that he made a good-faith effort to comply
with his ethical obligations. To support this claim, he points to his hearing
testimony explaining that after he discovered Cecchini’s allegedly fraudulent
conduct, he attempted to consult with an ethics expert, requested research from a
law librarian, and conducted his own independent legal research—all in an effort
to determine an appropriate course of action.
       {¶ 15} The panel and board concluded, however, that Heben had “no legal
or ethical justification for making the public disclosures” in his affidavit and that
the statements about Cecchini “appear to have been motivated by a vengeful
purpose owing to his displeasure at being dismissed as counsel without having been
paid.” At the disciplinary hearing, the panel members heard from Heben, the judge
in Cecchini’s divorce case, and Cecchini—who denied engaging in the allegedly




                                          5
                              SUPREME COURT OF OHIO




fraudulent activity and denied discussing it with Heben. The panel also reviewed
a number of e-mails between Heben and Cecchini. Because the panel was in the
best position to assess the believability of the witnesses, we defer to its credibility
determination regarding Heben’s motives.           Therefore, we overrule Heben’s
objection to this board finding. See Cuyahoga Cty. Bar Assn. v. Wise, 108 Ohio
St.3d 164, 2006-Ohio-550, 842 N.E.2d 35, ¶ 24 (“Unless the record weighs heavily
against a hearing panel’s findings, we defer to the panel’s credibility
determinations, inasmuch as the panel members saw and heard the witnesses
firsthand”).
       {¶ 16} In mitigation, the board found that Heben has no prior disciplinary
record, he made full and free disclosures to the board and had a cooperative attitude
toward the disciplinary proceedings, and he submitted numerous letters from
judges, attorneys, and laypersons attesting to his good character and reputation and
his service to charities and his community. See Gov.Bar R. V(13)(C)(1), (4), and
(5).
       {¶ 17} We accept the board’s findings of the relevant aggravating and
mitigating factors, although we note that Heben has acknowledged on appeal that
the contents of his affidavit, and the manner in which he filed it, were improper.
                                Applicable precedent
       {¶ 18} As the board recognized, no prior disciplinary case is directly
analogous to the circumstances here. The board primarily relied on Akron Bar
Assn. v. Holder, 102 Ohio St.3d 307, 2004-Ohio-2835, 810 N.E.2d 426, in which
an attorney impermissibly disclosed a client’s secrets—specifically, the client’s
criminal record and other background information—to potential business associates
of the client and others in an effort to prevent them from doing business with the
client. The attorney in Holder, however, also engaged in myriad other misconduct,
including groundlessly suing his client for fraud, violating conflict-of-interest rules,




                                           6
                                January Term, 2017




engaging in dishonest conduct, and failing to cooperate in the ensuing disciplinary
investigation. Id. at ¶ 26-31, 40.
       {¶ 19} In determining the appropriate sanction, we noted that when a lawyer
misleads a court or client, “the sanction is ordinarily an actual suspension from the
practice of law for an appropriate period of time.” Id. at ¶ 43, citing Disciplinary
Counsel v. Fowerbaugh, 74 Ohio St.3d 187, 191, 658 N.E.2d 237 (1995).
Considering the mitigating factors—including an absence of prior discipline after
37 years of practice, misconduct involving only one client, and remorse—we
sanctioned the attorney with a 24-month suspension with 18 months conditionally
stayed. Id. at ¶ 32, 44-45.
       {¶ 20} Here, the board concluded that similar to the attorney in Holder,
Heben disclosed information about a client that was neither required nor permitted
by the Rules of Professional Conduct. But because Heben violated only one
professional-conduct rule—as opposed to the multiple violations in Holder—and
because relator presented no evidence that Heben’s affidavit actually prejudiced
Cecchini in her divorce proceedings, the board recommended a 12-month
suspension with six months conditionally stayed.
       {¶ 21} Heben objects to the recommended sanction and argues that a six-
month actual suspension—which is the same actual suspension imposed on the
attorney in Holder, despite multiple rule violations—is too severe for Heben’s
isolated misconduct. We agree. The attorney in Holder not only disclosed client
confidences but also engaged in other egregious ethical infractions, including
dishonesty. Id. at ¶ 31. Indeed, in deciding Holder’s sanction, we cited the
presumption that an attorney who has engaged in a course of conduct involving
dishonesty, fraud, deceit, or misrepresentation will receive an actual suspension.
Id. at ¶ 43. Heben was not charged with engaging in any dishonest or fraudulent
conduct—let alone engaging in a deceptive course of conduct.




                                         7
                              SUPREME COURT OF OHIO




       {¶ 22} Accordingly, a fully stayed suspension is more appropriate here. We
reiterate that “[a] fundamental principle in the attorney-client relationship is that
the attorney shall maintain the confidentiality of any information learned during the
attorney-client relationship.” Kala v. Aluminum Smelting & Refining Co., Inc., 81
Ohio St.3d 1, 4, 688 N.E.2d 258 (1998). Heben violated this hallmark rule by
making unauthorized disclosures about a client in a publicly filed affidavit.
However, given his unblemished 41-year legal career and the other mitigating
factors in this case, we are not convinced that this single incident of wrongdoing
mandates an actual suspension from the practice of law. See, e.g., Disciplinary
Counsel v. Miller, ___ Ohio St.3d ___, 2017-Ohio-2821, ___ N.E.3d ___, ¶ 11
(noting that we have publicly reprimanded or imposed fully stayed suspensions on
attorneys who committed isolated incidents of forgery or falsification in otherwise
unblemished legal careers).
                                    Conclusion
       {¶ 23} For the reasons explained above, Edward Joseph Heben Jr. is
suspended from the practice of law in Ohio for one year, with the entire suspension
stayed on the condition that he commit no further misconduct. If Heben fails to
comply with the condition of the stay, the stay will be lifted and he will serve the
full one-year suspension. Costs are taxed to Heben.
                                                             Judgment accordingly.
       O’DONNELL, KENNEDY, FRENCH, O’NEILL, and DEWINE, JJ., concur.
       O’CONNOR, C.J., and FISCHER, J., dissent, and would suspend respondent
for one year with six months stayed.
                               _________________
       Squire Patton Boggs, L.L.P., Bruce A. Khula, and Dante A. Marinucci; and
Heather Zirke, Bar Counsel, for relator.
       Montgomery, Rennie & Jonson, L.P.A., and George D. Jonson, for
respondent.




                                           8
January Term, 2017




_________________




        9